Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, fig. 2 of Farley teaches a low power consumption switching circuit with voltage isolation function for a PMOS transistor bulk [eg. of P1], comprising a bulk voltage switching control unit [NO,N1,N6,P10,P12,P13,10,Z], a bulk voltage switching unit [P2,P5,P11], a first voltage input terminal [IN], a second voltage input terminal [OUT], and a bulk voltage output terminal [at bulk of P1]; wherein: the bulk voltage switching control unit comprises a plurality of PMOS transistors [eg. P10,P12,P13] and a plurality of weak pull-down devices [eg. Z,N6], and is configured to generate a control signal [eg. CMP+] to control the bulk voltage switching unit to make the bulk voltage output terminal to be connected to a higher potential between the first voltage input terminal and the second voltage input terminal at all time (par. 33, 34); the bulk voltage switching unit comprises a plurality of PMOS transistors [P2,P5,P11], and is configured to connect bulks of the PMOS transistors to the higher potential between the first voltage input terminal and the second voltage input terminal at all time. Farley does not teach where each of the PMOS transistors of the bulk voltage switching unit is a low-withstand- voltage device. However, Kawashima teaches implementing PMOS with low-withstand voltage (par. 117). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the PMOS with low-withstand voltage as taught in Kawashima for the purpose of utilizing a suitable and well-known type of process with advantageous manufacturing. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein: the bulk switching control unit comprises a first PMOS transistor, a second PMOS transistor, a third PMOS transistor, a fourth PMOS transistor, and weak pull-down devices; a source of the first PMOS transistor is connected to the second voltage input terminal by means of a first weak pull-down device; a drain of the first PMOS transistor is connected to a ground by means of a second weak pull-down device; a gate of the first PMOS transistor is connected to the first voltage input terminal; a source of the second PMOS transistor is connected to a drain of the fourth PMOS transistor; a drain of the second PMOS transistor is connected to the ground by means of a third weak pull- down device; a gate of the second PMOS transistor is connected to the ground by means of a fourth weak pull-down device; the gate of the second PMOS transistor is also connected to a gate of the third PMOS transistor; a source of the third PMOS transistor is connected to the bulk voltage output terminal of by means of a fifth weak pull-down device; the source of the third PMOS transistor is also connected CACIP.0013117to a gate of the fourth PMOS transistor; a drain of the third PMOS transistor is connected to the ground by means of a sixth weak pull-down device; the gate of the third PMOS transistor is connected to the drain of the first PMOS transistor and the gate of the second PMOS transistor; the gate of the third PMOS transistor is also connected to the ground by mean of a seventh weak pull-down device; a source of the four PMOS transistor is connected to the bulk voltage output terminal by means of an eighth weak pull-down device; the drain of the fourth PMOS transistor is connected to the source of the second PMOS transistor; the gate of the fourth PMOS transistor is connected to the bulk voltage output terminal; and the gate of the fourth PMOS transistor is also connected to the source of the third PMOS transistor.
Regarding claims 3-9, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896